Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal *10District Court Div. J, No. 614-483; to the Court of Appeal,, Fourth Circuit, No. 2016-K-0057.
|, Writ Granted, stay denied. “Mistrial is a drastic remedy which should be declared only upon a clear showing of prejudice by the defendant; a mere possibility of prejudice is not sufficient.” State v. Ducre, 2001-2778 (La.9/13/02), 827 So.2d 1120. Under the facts presented here, the defendant did not satisfy the requisite “clear showing of prejudice,” and the trial court abused its discretion in granting the mistrial. The state’s application is granted and the trial court’s judgment granting á mistrial is reversed. The trial shall recommence without delay.